DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/8/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Banyas (Reg. No. 74,119) on 4/27/2021.
The application has been amended as follows:
Claim 1 lines 7-10 “through the rear surface, wherein each lighting aperture comprises at least one lamp of a total plurality of lamps wherein the at least one lamp is located at least partially within the lighting aperture and directly attached” has been changed to --through the rear surface, wherein at least one lamp of a total plurality of lamps is located at least partially within each lighting aperture, wherein the at least one lamp is directly attached--
Claim 1 lines 14-15 “at least one turn lamp, and wherein the total plurality of lamps forms at least a portion of a lighting system” has been changed to --at least one turn lamp, wherein the total plurality of lamps forms at least a portion of a lighting system, the lighting system further comprises a control module for controlling the total plurality of lamps, the control module being secured to a rear surface of the vehicle accessory grill by a plurality of control fasteners--
Claim 5 line 2 “a plurality of control fasteners” has been changed to --the plurality of control fasteners--
Claim 6 line 2 “a plurality of control fasteners” has been changed to --the plurality of control fasteners--
Claim 11 has been cancelled
Claim 12 line 1 “of claim 11” has been changed to --of claim 1--

Reasons for Allowance
Claims 1-6, 12-14, and 16 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a vehicle accessory grill comprising: a front surface, a rear surface, a plurality of air apertures originating at the front surface and passing through the rear surface, and a plurality of lighting apertures originating at the front surface and passing uninterrupted through the rear surface, at least one lamp of a total plurality of lamps is located at least partially within each lighting aperture, the at least one lamp is directly attached to the rear surface of the vehicle accessory grill by at least one lighting fastener means, the total plurality of lamps includes at least one high beam lamp, at least one low beam lamp, at least one daytime running lamp, and at least one turn lamp, the total plurality of lamps forms at least a portion of a lighting system, the lighting system further comprises a control module for controlling the total plurality of lamps and being secured to a rear surface of the vehicle accessory grill by a plurality of control fasteners, as specifically called for in the claimed combinations.
The closest prior art, Tsumiyama et al. (US 2017/0327029) does not disclose, teach, or suggest the total plurality of lamps includes at least one high beam lamp, at least one low beam lamp, at least one daytime running lamp, and at least one turn lamp, and the control module being secured to a rear surface of the vehicle accessory grill by a plurality of control fasteners, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Tsumiyama et al. reference in the manner required by the claims.
The closest prior art, Baker (GB 1243373) does not disclose, teach, or suggest the total plurality of lamps includes each of at least one high beam lamp, at least one low beam lamp, at least one daytime running lamp, and at least one turn lamp, the lighting system further comprises a control module for controlling the total plurality of lamps and being secured to a rear surface of the vehicle accessory grill by a plurality of control fasteners, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Baker reference in the manner required by the claims.
While a vehicle accessory grill having a plurality of air apertures and a plurality of lighting apertures into which at least one lamp is disposed, lamps disposed within lighting apertures of a vehicle accessory grill attached directly to the rear surface of the grill by fastener means, and a control module for controlling a plurality of vehicle lamps is known in the art, the combination of each of at least one high beam lamp, at least one low beam lamp, at least one daytime running lamp, and at least one turn lamp being disposed in a lighting aperture and directly attached to a rear surface of the grill along with the control module for controlling the lamps being secured to the rear surface of the grill by control fasteners is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the reference Loaiza (US 2018/0363873), which discloses at least a light source for mounting in a vehicle grill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875